             Case 1:20-ml-01254-RBC Document 2 Filed 09/30/20 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                          )
IN RE APPLICATION OF USA PURSUANT         )                  ML No: 20-1254
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
MONEY LAUNDERING INVESTIGATION            )
                                          )
__________________________________________)

Reference:      DOJ Ref. # CRM-182-73974

                                             ORDER

        Upon application of the United States seeking an order, pursuant to 18 U.S.C. § 3512,

appointing Angela S. George, Trial Attorney, Office of International Affairs, Criminal Division,

U.S. Department of Justice (or a substitute or successor subsequently designated by the Office of

International Affairs), as a commissioner to execute the above-captioned request from Ecuador

(the Request) to collect evidence for use in a criminal investigation, prosecution, or proceeding

in Ecuador, and any subsequent, supplemental requests, and the Court having fully considered

this matter,

        IT IS THEREFORE ORDERED, pursuant to the authority conferred by 18 U.S.C. §

3512, that Angela S. George (or a substitute or successor designated by the Office of

International Affairs) is appointed as a commissioner of this Court (the commissioner) and is

directed to execute the Request and any subsequent, supplemental requests made by Ecuador in

connection with the above-captioned investigation and prosecution and to take such steps as are

necessary to collect the evidence requested in this or any subsequent, supplemental requests in

connection with the same criminal matter. In doing so, the commissioner:

        1.      may issue commissioner’s subpoenas to be served at any place within the United
               Case 1:20-ml-01254-RBC Document 2 Filed 09/30/20 Page 2 of 2


States on persons (natural and legal) ordering them or their representatives to appear and to

testify and/or produce evidence located within the United States;

          2.      shall adopt procedures to collect the evidence requested consistent with its use in

the investigation, prosecution, or proceeding in Ecuador for which the Specialized Anti-Money

Laundering Unit has requested assistance, which may be specified in the Request or subsequent

requests in this matter or provided by, or with the approval of, the State Attorney General’s

Office.

          3.      may, in collecting the evidence requested, be assisted by persons whose presence

or participation is authorized by the commissioner, including, without limitation, individuals

employed by U.S. law enforcement agencies and/or representatives of Ecuador who, as

authorized or directed by the commissioner, may direct questions to any witness;

          4.      may seek such further orders of this Court as may be necessary to execute this

Request, or subsequent requests in this matter including orders to show cause why persons

served with commissioner’s subpoenas who fail to appear and/or produce evidence should not be

held in contempt;

          5.      shall transmit the evidence collected to Ecuador.
                                                                                  2020.09.2
                                                                                  9 15:43:06
                                                                                  -04'00'
Date: ____________                              ____________________________________
                                                UNITED STATES MAGISTRATE JUDGE
